 



EXHIBIT 10.1
SECURITIES PURCHASE AGREEMENT
by and among

Ray C. Davis,
an individual person
Avatar Holdings, LLC,
a Texas limited liability company
Avatar Investments, LP,
a Texas limited partnership
Natural Gas Partners VI, L.P.,
a Delaware limited partnership
Lon Kile,
an individual person
MHT Properties, Ltd.,
a Texas limited partnership
and
P. Brian Smith Holdings LP,
a Texas limited partnership
collectively, as the Selling Parties,
LE GP, LLC,
a Delaware limited liability company
and
Enterprise GP Holdings L.P.,
a Delaware limited partnership,
as Buyer,
for the purchase and sale of
(i) an aggregate of 34.9% of the Equity Units representing membership interests
of
LE GP, LLC,
a Delaware limited liability company,
and (ii) 38,976,090 Common Units representing limited partner interests of
Energy Transfer Equity, L.P.,
a Delaware limited partnership
dated as of May 7, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I. SALE AND PURCHASE
    2  
 
       
SECTION 1.1. Agreement to Sell and to Purchase
    2  
SECTION 1.2. Deliveries at Closing
    2  
SECTION 1.3. Purchase Price
    6  
 
       
ARTICLE II. REPRESENTATIONS AND WARRANTIES OF SELLING PARTIES
    6  
 
       
SECTION 2.1. Representations and Warranties with Respect to the Selling Parties
and their Interests
    6  
SECTION 2.2. Representations of the General Partner
    8  
 
       
ARTICLE III. REPRESENTATIONS AND WARRANTIES OF BUYER
    13  
 
       
SECTION 3.1. Limited Partnership Organization
    13  
SECTION 3.2. Validity of Agreement; Authorization
    13  
SECTION 3.3. No Conflict or Violation
    13  
SECTION 3.4. Consents and Approvals
    14  
SECTION 3.5. Buyer Status
    14  
SECTION 3.6. Brokers
    14  
SECTION 3.7. Independent Investigation
    14  
SECTION 3.8. Investment Intent; Investment Experience; Restricted Securities
    14  
SECTION 3.9. Litigation
    15  
SECTION 3.10. Title to Redeemed Interests
    15  
 
       
ARTICLE IV. COVENANTS
    15  
 
       
SECTION 4.1. Further Assurances
    15  
SECTION 4.2. Commercially Reasonable Efforts
    15  
SECTION 4.3. Notice of Breach
    15  
SECTION 4.4. Tax Covenants
    16  
SECTION 4.5. No Control of the General Partner
    16  
 
       
ARTICLE V. CONDITIONS TO OBLIGATIONS OF BUYER
    16  
 
       
SECTION 5.1. Receipt of Documents
    16  
SECTION 5.2. Representations and Warranties of the Selling Parties
    16  
SECTION 5.3. Performance of Selling Parties’ Obligations
    17  
SECTION 5.4. No Violation of Orders
    17  
SECTION 5.5. Unitholder Rights and Restrictions Agreement
    17  
SECTION 5.6. Amended and Restated GP LLC Agreement
    17  
SECTION 5.7. 10b-5 Certificate of ETE
    17  
 
       
ARTICLE VI. CONDITIONS TO OBLIGATIONS OF SELLING PARTIES
    17  
 
       
SECTION 6.1. Receipt of Documents
    17  
SECTION 6.2. Representations and Warranties of Buyer
    18  
SECTION 6.3. Performance of Buyer’s Obligations
    18  
SECTION 6.4. No Violation of Orders
    18  

-i-



--------------------------------------------------------------------------------



 



              Page  
SECTION 6.5. Unitholder Rights and Restrictions Agreement
    18  
SECTION 6.6. Amended and Restated GP LLC Agreement
    18  
 
       
ARTICLE VII. TERMINATION AND ABANDONMENT
    18  
 
       
SECTION 7.1. Methods of Termination; Upset Date
    18  
SECTION 7.2. Effect of Termination
    19  
 
       
ARTICLE VIII. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION
    19  
 
       
SECTION 8.1. Survival
    19  
SECTION 8.2. Indemnification Coverage
    20  
SECTION 8.3. Procedures
    20  
SECTION 8.4. Tax Treatment of Indemnity Payments
    20  
SECTION 8.5. Remedies
    20  
 
       
ARTICLE IX. MISCELLANEOUS PROVISIONS
    20  
 
       
SECTION 9.1. Publicity
    20  
SECTION 9.2. Successors and Assigns; Third-Party Beneficiaries
    20  
SECTION 9.3. Fees and Expenses
    20  
SECTION 9.4. Notices
    20  
SECTION 9.5. Entire Agreement
    20  
SECTION 9.6. Waivers and Amendments
    20  
SECTION 9.7. Severability
    20  
SECTION 9.8. Titles and Headings
    20  
SECTION 9.9. Signatures and Counterparts
    20  
SECTION 9.10. Enforcement of the Agreement; Damages
    20  
SECTION 9.11. Governing Law
    20  
SECTION 9.12. Disclosure
    20  
SECTION 9.13. Consent to Jurisdiction
    20  
SECTION 9.14. Certain Definitions
    20  

      Exhibits    
Exhibit 1.2(a)(i)(3)
  Amended and Restated GP LLC Agreement
Exhibit 1.2(a)(i)
  Davis Assignment
Exhibit 1.2(a)(iv)
  NGP Assignment
Exhibit 1.2(c)
  ETE Assignment
Exhibit 5.5
  Unitholder Rights and Restrictions Agreement
Exhibit 5.7
  10b-5 Certificate of ETE

-ii-



--------------------------------------------------------------------------------



 



      Disclosure Schedules    
Schedule 1.3
  Purchase Price Allocation
Schedule 2.1(c)
  Consents and Approvals
Schedule 2.1(h)
  Contracts with General Partner and its Subsidiaries
Schedule 2.2(c)
  Consents and Approvals
Schedule 2.2(e)
  Subsidiaries; Equity Interests; Business of the General Partner
Schedule 2.2(f)
  No Conflict or Violation
Schedule 2.2(g)
  General Partner Financial Statements
Schedule 2.2(h)(ii)
  Taxes
Schedule 2.2(i)
  Absence of Undisclosed Liabilities
Schedule 2.2(j)
  Litigation

-iii-



--------------------------------------------------------------------------------



 



Index of Defined Terms

     
Affiliate
  9.14
Agreement
  Preamble
Amended and Restated LLC
   
Agreement
  1.2(a)(i)
Avatar LLC
  Preamble
Avatar LP
  Preamble
Buyer
  Preamble
Closing
  1.1(b)
Closing Date
  1.1(b)
Code
  2.1(h)(ii)
Common Units
  Recitals
Confidentiality Agreement
  9.14
Current GP Members
  Recitals
Davis
  Preamble
Davis Assignment
  1.2(a)(i)
Encumbrances
  1.1(a)(i)
EPE Assignment
  1.2(c)
ETE
  Recitals
ETE Unit Transfer Application(s)
  1.2(c)(ii)
ETP
  Recitals
GAAP
  2.2(g)
General Partner
  Recitals
General Partner Entities
  2.2(c)
Governmental Authority
  2.1(d)
GP Financial Statements
  2.2(g)
GP Interest
  Recitals
GP LLC Agreement
  2.2(b)
GP LLC Interests
  Recitals
GP Sellers
  Recitals
IDRs
  Preamble
Indemnifying Party
  8.2(a)
Kile
  Preamble
Legal Proceeding
  2.2(j)
Loss
  8.2(a)
Losses
  8.2(a)
Material Adverse Effect
  9.14
MHT Properties
  Preamble
NGP VI
  Preamble
NGP Assignment
  1.2(a)(iv)
Offered Common Units
  Recitals
Organizational Documents
  9.14
Partnership Agreement
  9.14
Partnership Entities
  2.1(c)
Person
  9.14
Purchase Price
  1.3
Redeemed Interests
  1.1(a)
Securities
  Recitals
Securities Act
  3.8
Selling Parties
  Preamble
Smith Holdings
  Preamble
Tax, or Taxes
  2.2(h)(i)
Tax Returns
  2.2(h)(i)
Transaction Documents
  9.14(h)
Transfer Agent
  1.2(a)(i)
Transfer Taxes
  4.4(a)
Warren
  Preamble

-iv-



--------------------------------------------------------------------------------



 



SECURITIES PURCHASE AGREEMENT
     THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered
into as of this 7th day of May, 2007, by and among Ray C. Davis, an individual
person (“Davis”), Avatar Holdings, L.L.C., a Texas limited liability company
(“Avatar LLC”), Avatar Investments, L.P., a Texas limited partnership (“Avatar
LP”), Natural Gas Partners VI, L.P., a Delaware limited partnership (“NGP VI”),
Lon Kile, an individual person “Kile”), MHT Properties, Ltd., a Texas limited
partnership (“MHT Properties”), and P. Brian Smith Holdings LP, a Texas limited
partnership (“Smith Holdings” and, together with Davis, Avatar LLC, Avatar LP,
NGP VI, Kile and MHT Properties the “Selling Parties”), Enterprise GP Holdings
L.P., a Delaware limited partnership (“Buyer”), and LE GP, LLC, a Delaware
limited liability company (the “General Partner”).
W I T N E S S E T H:
     WHEREAS, NGP VI, Davis and Kelcy L. Warren (“Warren”) are the current
members (the “Current GP Members” and such persons who are selling GP LLC
Interests (as defined below) pursuant to this Agreement, the “GP Sellers”) of
the General Partner.
     WHEREAS, the General Partner is the sole general partner of Energy Transfer
Equity, L.P. (“ETE”), and owns a 0.30915% general partner interest in ETE (the
“GP Interest”) and common units representing limited partner interests in ETE
(“Common Units”) (an aggregate of 841,765 Common Units as of the date hereof);
     WHEREAS, as of the date of this Agreement, ETE (i) owns 36,413,840 common
units and 26,086,957 Class G Units, each representing limited partner interests
in Energy Transfer Partners, L.P., a Delaware limited partnership (“ETP”), is
the sole member of Energy Transfer Partners, L.L.C., a Delaware limited
liability company, which is the 0.01% general partner of Energy Transfer
Partners GP, L.P. and the owner of 1% of the Class A limited partner interest of
Energy Transfer Partners GP, L.P., and (ii) owns 100% of the Class B limited
partner interest and 99% of the Class A limited Partner interests of Energy
Transfer GP, L.P.;
     WHEREAS, Energy Transfer Partners GP, L.P. owns the 2.0% general partner
interest and all the incentive distribution rights in ETP;
     WHEREAS, Buyer desires to purchase (i) an aggregate of 877,251 Equity Units
of the General Partner (the “GP LLC Interests”) from Davis and NGP VI, and
(ii) an aggregate of 38,976,090 Common Units from Davis, Avatar LLC, Avatar LP,
NGP VI, Kile, MHT Properties, Smith Holdings and the General Partner (the
“Offered Common Units”, and collectively with the GP LLC Interests, the
"Securities”), and each of the Selling Parties and the General Partner desires
to sell such Securities to the Buyer, for the consideration and upon the terms
and subject to the conditions set forth in this Agreement;
     WHEREAS, effective immediately after the acquisition of the GP LLC
Interests by Buyer, the General Partner desires to redeem from Buyer 501,461 GP
LLC Interests in exchange for 392,020 of the Offered Common Units upon the terms
and subject to the conditions set forth in this Agreement;

-1-



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto hereby agree as follows:
ARTICLE I.
SALE AND PURCHASE
     SECTION 1.1. Agreement to Sell and to Purchase.
     (a) On the Closing Date (as hereinafter defined) and upon the terms and
subject to the conditions set forth in this Agreement:
          (i) Each of the Selling Parties shall sell, assign, transfer, convey
and deliver to Buyer, and Buyer shall purchase and accept from each of the
Selling Parties, the respective Securities owned by it, in each case, free and
clear of any pledges, restrictions on transfer, proxies and voting or other
agreements, liens, claims, charges, mortgages, security interests or other legal
or equitable encumbrances, limitations or restrictions of any nature whatsoever
(“Encumbrances”), except, in the case of the GP LLC Interests, as may be set
forth in the GP LLC Agreement (as defined in Section 2.2(a)) or, in the case of
the Offered Common Units, as may be set forth in the Partnership Agreement and
the Unitholders Rights and Restrictions Agreement, (each as defined in
Section 9.14);
          (ii) The General Partner shall sell, assign, transfer, convey and
deliver to Buyer, and Buyer shall purchase and accept from the General Partner,
the Offered Common Units owned by it, in each case, free and clear of any
Encumbrances, except as may be set forth in the Partnership Agreement and the
Unitholders Rights and Restrictions Agreement;
          (iii) The Buyer shall sell, assign, transfer, convey and deliver to
the General Partner, and the General Partner shall purchase and accept from the
Buyer, 501,461 GP LLC Interests (the “Redeemed Interests”), free and clear of
any Encumbrances, except, as may be set forth in the GP LLC Agreement.
     (b) The closing of such sale and purchase (the “Closing”) shall take place
at 10:00 a.m. (Houston, Texas time), on the date of this agreement, or at such
other time and date as the parties hereto shall agree in writing (the “Closing
Date”), at the offices of Andrews Kurth LLP. in Houston, Texas or at such other
place as the parties hereto shall agree in writing.
     SECTION 1.2. Deliveries at Closing.
     (a) At the Closing, each of the Selling Parties shall make the following
deliveries to Buyer:

  (i)   Davis shall deliver to Buyer:

  (1)   a duly executed assignment of membership interest, in substantially the
form attached hereto as Exhibit 1.2(a)(i), transferring 201,252 Equity Units
representing a 12.745% GP LLC Interest (the “Davis Assignment”);

-2-



--------------------------------------------------------------------------------



 



  (2)   (i) a duly executed certificate, countersigned by the American Stock
Transfer & Trust Company, as the transfer agent and registrar with respect to
the Common Units (the “Transfer Agent”), representing 14,048,545 Common Units in
the name of the Buyer (or an Affiliate of the Buyer designated in writing by the
Buyer), (ii) a copy of a letter from the General Partner, addressed to and
acknowledged by the Transfer Agent, instructing the Transfer Agent to cancel the
certificate(s) representing such Common Units and to reissue a new certificate
representing 14,048,545 Common Units in the name of the Buyer (or an Affiliate
of the Buyer designated in writing by the Buyer) and (iii) a copy of the
cancelled certificate(s) representing such Common Units previously owned by it;
and     (3)   a duly executed copy of the Amended and Restated Limited Liability
Company Agreement of LE GP LLC, in substantially the form attached hereto as
Exhibit 1.2(a)(i)(3) (the “Amended and Restated GP LLC Agreement”).

  (ii)   Avatar LLC shall deliver to Buyer:

  (1)   (i) a duly executed certificate, countersigned by the Transfer Agent,
representing 12,925 Common Units in the name of the Buyer (or an Affiliate of
the Buyer designated in writing by the Buyer), (ii) a copy of a letter from the
General Partner, addressed to and acknowledged by the Transfer Agent,
instructing the Transfer Agent to cancel the certificate(s) representing such
Common Units and to reissue a new certificate representing 12,925 Common Units
in the name of the Buyer (or an Affiliate of the Buyer designated in writing by
the Buyer) and (iii) a copy of the cancelled certificate(s) representing such
Common Units previously owned by it.

  (iii)   Avatar LP shall deliver to Buyer:

  (1)   (i) a duly executed certificate, countersigned by the Transfer Agent,
representing 6,801,489 Common Units in the name of the Buyer (or an Affiliate of
the Buyer designated in writing by the Buyer), (ii) a copy of a letter from the
General Partner, addressed to and acknowledged by the Transfer Agent,
instructing the Transfer Agent to cancel the certificate(s) representing such
Common Units and to reissue a new certificate representing 6,801,489 Common
Units in the name of the Buyer (or an Affiliate of the Buyer designated in
writing by the Buyer) and (iii) a copy of the cancelled certificate(s)
representing such Common Units previously owned by it.

-3-



--------------------------------------------------------------------------------



 



  (iv)   NGP VI shall deliver to Buyer:

  (1)   a duly executed assignment of membership interests, in substantially the
form attached hereto as Exhibit 1.2(a)(iv), transferring 675,999 Equity Units
representing a 42.813% GP LLC Interest (the “NGP Assignment”);     (2)   (i) a
duly executed certificate, countersigned by the Transfer Agent (as defined
below), representing 17,202,745 Common Units in the name of the Buyer (or an
Affiliate of the Buyer designated in writing by the Buyer), (ii) a copy of a
letter from the General Partner, addressed to and acknowledged by the Transfer
Agent, instructing the Transfer Agent to cancel the certificate(s) representing
such Common Units and to reissue a new certificate representing 17,202,745
Common Units in the name of the Buyer (or an Affiliate of the Buyer designated
in writing by the Buyer) and (iii) a copy of the cancelled certificate(s)
representing such Common Units previously owned by it; and     (3)   a duly
executed copy of the Amended and Restated GP LLC Agreement.

  (v)   Kile shall deliver to Buyer:

  (1)   (i) a duly executed certificate, countersigned by the Transfer Agent,
representing 129,592 Common Units in the name of the Buyer (or an Affiliate of
the Buyer designated in writing by the Buyer), (ii) a copy of a letter from the
General Partner, addressed to and acknowledged by the Transfer Agent,
instructing the Transfer Agent to cancel the certificate(s) representing such
Common Units and to reissue a new certificate representing 129,592 Common Units
in the name of the Buyer (or an Affiliate of the Buyer designated in writing by
the Buyer) and (iii) a copy of the cancelled certificate(s) representing such
Common Units previously owned by it.

  (vi)   MHT Properties shall deliver to Buyer:

  (1)   (i) a duly executed certificate, countersigned by the Transfer Agent,
representing 129,592 Common Units in the name of the Buyer (or an Affiliate of
the Buyer designated in writing by the Buyer), (ii) a copy of a letter from the
General Partner, addressed to and acknowledged by the Transfer Agent,
instructing the Transfer Agent to cancel the certificate(s) representing such
Common Units and to reissue a new certificate representing 129,592 Common Units
in the name of the Buyer (or an Affiliate of the Buyer designated in writing by
the Buyer) and (iii) a copy of

-4-



--------------------------------------------------------------------------------



 



      the cancelled certificate(s) representing such Common Units previously
owned by it.

  (vii)   Smith Holdings shall deliver to Buyer:

  (1)   (i) a duly executed certificate, countersigned by the Transfer Agent,
representing 259,182 Common Units in the name of the Buyer (or an Affiliate of
the Buyer designated in writing by the Buyer), (ii) a copy of a letter from the
General Partner, addressed to and acknowledged by the Transfer Agent,
instructing the Transfer Agent to cancel the certificate(s) representing such
Common Units and to reissue a new certificate representing 259,182 Common Units
in the name of the Buyer (or an Affiliate of the Buyer designated in writing by
the Buyer) and (iii) a copy of the cancelled certificate(s) representing such
Common Units previously owned by it.

     (b) At the Closing, each of the Selling Parties shall provide Buyer with a
FIRPTA certificate certifying that it (or the applicable transferor for federal
income tax purposes) is not a “foreign person” within the meaning of Treasury
Regulation 1.1445-2(b).
     (c) At the Closing, Buyer shall make the following deliveries to each of
the Selling Parties and the General Partner, as applicable:
          (i) the Purchase Price payable to it, as provided in Section 1.3
below;
          (ii) one or more transfer applications in respect of the Offered
Common Units to be acquired by it, in the form specified in the Partnership
Agreement, seeking admission to ETE as a substitute limited partner (the “ETE
Unit Transfer Application(s)”);
          (iii) a duly executed copy of the Amended and Restated GP LLC
Agreement;
          (iv) a duly executed assignment of membership interest, in
substantially the form attached hereto as Exhibit 1.2(a)(i), transferring
501,461 Equity Units (the “EPE Assignment”) to the General Partner.
     (d) At the Closing, the General Partner shall make the following deliveries
to the Buyer:
          (i) (A) a duly executed certificate, countersigned by the Transfer
Agent, representing 392,020 Common Units in the name of the Buyer (or an
Affiliate of the Buyer designated in writing by the Buyer), (B) a copy of a
letter from the General Partner, addressed to and acknowledged by the Transfer
Agent, instructing the Transfer Agent to cancel the certificate(s) representing
such Common Units and to reissue a new certificate representing 392,020 Common
Units in the name of the Buyer (or an Affiliate of the Buyer designated in
writing by the Buyer) and (C) a copy of the cancelled certificate(s)
representing such Common Units previously owned by it.

-5-



--------------------------------------------------------------------------------



 



     SECTION 1.3. Purchase Price. The aggregate purchase price for the
Securities (the “Purchase Price”) shall be paid to the applicable Selling
Parties on the Closing Date in the allocations set forth on Schedule 1.3 and
shall be allocated among the Selling Parties and between the Securities in
accordance with Schedule 1.3.
ARTICLE II.
REPRESENTATIONS AND WARRANTIES OF SELLING PARTIES
     SECTION 2.1. Representations and Warranties with Respect to the Selling
Parties and their Interests. As of the date hereof, each of the Selling Parties
hereby severally, but not jointly, represents and warrants to Buyer, as follows:
     (a) Organization.
          (i) Avatar LLC represents and warrants that it is a limited liability
company duly formed, validly existing and in good standing under the laws of
Texas.
          (ii) Avatar LP represents and warrants that it is a limited
partnership duly formed, validly existing and in good standing under the laws of
Texas.
          (iii) NGP VI represents and warrants that it is a limited partnership
duly formed, validly existing and in good standing under the laws of Delaware.
          (iv) MHT Properties represents and warrants that it is a limited
partnership duly formed, validly existing and in good standing under the laws of
Texas.
          (v) Smith Holdings represents and warrants that it is a limited
partnership duly formed, validly existing and in good standing under the laws of
Texas.
     (b) Validity of Agreement; Authorization. Such Selling Party has the power
and authority to enter into this Agreement and the Transaction Documents to
which it is party and to carry out its obligations hereunder and thereunder. The
execution and delivery of this Agreement and such Transaction Documents and the
performance of the Selling Party’s obligations hereunder and thereunder have
been duly authorized by the Board of Directors of the Selling Party or the
general partner of the Selling Party, as applicable, and no other proceedings on
the part of any of the Selling Party are necessary to authorize such execution,
delivery and performance. This Agreement and the Transaction Documents to which
any of the Selling Party is party have been (in the case of this Agreement), or
will be at the Closing (in the case of such other Transaction Documents), duly
executed and delivered by the Selling Party, as applicable, and constitute, or
will constitute at the Closing, as applicable, each such party’s valid and
binding obligation enforceable against each such party in accordance with its
terms (except to the extent that its enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or other similar law affecting the
enforcement of creditors’ rights generally or by general equitable principles).

-6-



--------------------------------------------------------------------------------



 



     (c) Consents and Approvals. Except as disclosed on Schedule 2.1(c), no
material consent, approval, waiver or authorization of, or filing, registration
or qualification with, any Governmental Authority or any other Person (on the
part of such Selling Party) is required for the Selling Party to execute and
deliver this Agreement or the Transaction Documents to which the Selling Party
is party or to perform its respective obligations hereunder or thereunder. The
General Partner, any subsidiaries of the General Partner set forth on
Schedule 2.2(e), ETE and each of the subsidiaries of ETE set forth on Schedule
2.2(e) are collectively referred to herein as the “Partnership Entities.”
     (d) No Conflict or Violation. The execution, delivery and performance of
this Agreement and the Transaction Documents by the Selling Party does not and
will not: (i) with respect to any Selling Party who is not an individual person,
violate or conflict with any provision of the Organizational Documents (as
defined in Section 9.14) of the Selling Party; (ii) violate any applicable
provision of law, statute, judgment, order, writ, injunction, decree, award,
rule, or regulation of any foreign, federal, state or local government, court,
arbitrator, agency or commission or other governmental or regulatory body or
authority (“Governmental Authority”); (iii) violate, result in a breach of,
constitute (with due notice or lapse of time or both) a default or cause any
obligation, penalty or premium to arise or accrue under any material contract,
lease, loan agreement, mortgage, security agreement, trust indenture or other
agreement or instrument to which the Selling Party is a party or by which it is
bound or to which its properties or assets is subject; or (iv) result in the
creation or imposition of any Encumbrance upon any of the properties or assets
of such Selling Party, except in the cases of clauses (ii) and (iv) above, as
would not have a Material Adverse Effect and, in the case of clauses (iii) and
(iv) above, as set forth on Schedule 2.2(d).
     (e) Title. The GP LLC Interests or Offered Common Units, as applicable,
being sold to Buyer by such Selling Party are owned by such Selling Party of
record and beneficially solely by such person. Upon delivery of the Purchase
Price to such Selling Party, Buyer will acquire such Securities free and clear
of any Encumbrances other than as set forth in the Amended and Restated LLC
Agreement, the Unitholders Rights and Restrictions Agreement or the Partnership
Agreement.
     (f) Litigation. No Action by or against such Selling Party is pending or,
to the best knowledge of such Selling Party, threatened, which could affect the
legality, validity or enforceability of this Agreement or the consummation of
the transactions contemplated hereby or thereby.
     (g) Brokers. The Selling Party has not employed the services of an
investment banker, financial advisor, broker or finder in connection with this
Agreement or any of the transactions contemplated hereby.
     (h) Contracts with General Partner and its Subsidiaries. The Selling Party
and its Affiliates are not party to any contract or agreement with the General
Partner or any of its Subsidiaries (excluding ETE and its Subsidiaries to the
extent such contracts and agreements are required to be disclosed under the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder, and have been so disclosed in filings made by ETE and its
Subsidiaries) except as disclosed on Schedule 2.1(h); provided, however, that
the

-7-



--------------------------------------------------------------------------------



 



representation contained in this Section 2.1(h) relating to NGP and its
Affiliates, includes only NGP, its general partner and the partners, managers
and employees of such general partner and related investment funds, but does not
include any portfolio company of NGP or its related investment funds.
     SECTION 2.2. Representations of the General Partner. As of the date hereof,
the General Partner hereby represents and warrants to Buyer as follows:
     (a) Organization. The General Partner is a limited liability company duly
formed, validly existing and in good standing under the laws of Delaware, and
has all requisite limited liability company power and authority, as the case may
be, and all governmental licenses, authorizations, permits, consents and
approvals to own its respective properties and assets and to conduct its
business as now conducted, except where the failure to have such governmental
licenses, authorizations, permits, consents and approvals would not have a
Material Adverse Effect (as defined in Section 9.14). The General Partner is
duly qualified to do business as a foreign entity and is in good standing in
each jurisdiction where the character of the properties owned or leased by it or
the nature of the business conducted by it makes such qualification necessary,
except where the failure to be so qualified or in good standing would not
individually or in the aggregate have a Material Adverse Effect.
     (b) Validity of Agreement; Authorization. The General Partner has the power
and authority to enter into this Agreement and the Transaction Documents to
which it is party and to carry out its obligations hereunder and thereunder. The
execution and delivery of this Agreement and such Transaction Documents and the
performance of the General Partner’s obligations hereunder and thereunder have
been duly authorized by the Board of Directors of the General Partner, and no
other proceedings on the part of the General Partner are necessary to authorize
such execution, delivery and performance. This Agreement and the Transaction
Documents to which General Partner is party have been (in the case of this
Agreement), or will be at the Closing (in the case of such other Transaction
Documents), duly executed and delivered by the General Partner, and constitute,
or will constitute at the Closing, as applicable, the General Partner’s valid
and binding obligation enforceable against the General Partner in accordance
with its terms (except to the extent that its enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or other similar law affecting
the enforcement of creditors’ rights generally or by general equitable
principles).
     (c) Consents and Approvals; No Prohibition on Distributions. Except as
disclosed on Schedule 2.2(c), no material consent, approval, waiver or
authorization of, or filing, registration or qualification with, any
Governmental Authority or any other Person (on the part of the General Partner)
is required for the General Partner to execute and deliver this Agreement or the
Transaction Documents to which the General Partner is party or to perform its
obligations hereunder or thereunder. The General Partner is not currently
prohibited, directly or indirectly, from making distributions in respect of its
equity securities, except as set forth in the GP LLC Agreement (defined below).

-8-



--------------------------------------------------------------------------------



 



     (d) Capitalization of the General Partner; Title.
          (i) NGP VI, Davis and Warren are the sole members of the General
Partner. All of the outstanding GP LLC Interests have been duly authorized and
validly issued in accordance with the Limited Liability Company Agreement of LE
GP LLC, dated as of February 8, 2006 (the “GP LLC Agreement”), are fully paid
(to the extent required by the GP LLC Agreement) and nonassessable (except as
such nonassessability may be affected by Section 18-607 of the Delaware Limited
Liability Company Act). Except for the GP LLC Interests, there are no
outstanding securities of LE GP. There are no preemptive or other rights to
subscribe for or to purchase, nor any restriction upon the voting or transfer
of, any interest in the General Partner pursuant to any agreement to which LE GP
or the Selling Party is a party or to which either of them may be bound. There
are no outstanding options, warrants or similar rights to purchase or acquire
any equity interests in the General Partner. A true and correct copy of the GP
LLC Agreement, with any and all amendments thereto to the date hereof, has been
made available by the Current GP Members to the Buyer or its representatives.
          (ii) Except for any Encumbrances provided in the Partnership
Agreement, the General Partner is the sole general partner and owns the GP
Interest, free and clear of any Encumbrances.
          (iii) The Offered Common Units being sold to Buyer by the General
Partner are owned solely by the General Partner of record and beneficially. Upon
delivery of the Redeemed Interests to the General Partner, Buyer will acquire
such Offered Common Units free and clear of any Encumbrances other than as set
forth in the Amended and Restated LLC Agreement, the Unitholders Rights and
Restrictions Agreement or the Partnership Agreement.
     (e) Subsidiaries; Equity Interests; Business of the General Partner
Entities.
          (i) Except as set forth on Schedule 2.2(e), the General Partner does
not have any Non-ETE Subsidiary, and does not own, directly or indirectly, any
shares of capital stock, voting rights or other equity interests or investments
in any other Person, other than ETE and its direct and indirect subsidiaries.
Except as set forth in the Partnership Agreement or on Schedule 2.2(e), the
General Partner has no obligation or rights to acquire by any means, directly or
indirectly, any capital stock, voting rights, equity interests or investments in
another Person. The General Partner and ETI GP, LLC, which has been dissolved,
are referred to herein collectively as the “General Partner Entities.”
          (ii) The General Partner was formed as a limited liability company
under the laws of the State of Texas on September 5, 2002, and effective
August 23, 2005 was converted from a Texas limited liability company to a
Delaware limited liability company. Since its date of formation, the General
Partner has not engaged in or conducted, directly or indirectly, any business or
other activities other than (i) serving as the general partner of ETE and owning
the GP Interest and Common Units, and (ii) owning all of the member interests in
ETI GP and the limited partner interests in ETI.
     (f) No Conflict or Violation. The execution, delivery and performance of
this Agreement and the Transaction Documents by the General Partner do not and
will not:

-9-



--------------------------------------------------------------------------------



 



(a) violate or conflict with any provision of the Organizational Documents (as
defined in Section 9.14) of the General Partner; (b) violate any applicable
provision of law, statute, judgment, order, writ, injunction, decree, award,
rule, or regulation of any foreign, federal, state or local Governmental
Authority; (c) violate, result in a breach of, constitute (with due notice or
lapse of time or both) a default or cause any obligation, penalty or premium to
arise or accrue under any material contract, lease, loan agreement, mortgage,
security agreement, trust indenture or other agreement or instrument to which
the General Partner is a party or by which it is bound or to which its
properties or assets is subject; (d) result in the creation or imposition of any
Encumbrance upon any of the properties or assets of any of the General Partner;
or (e) result in the cancellation, modification, revocation or suspension of any
license or permit of the General Partner, except in the cases of clauses (b),
(d) and (e) above, as would not have a Material Adverse Effect and, in the case
of clauses (c) and (d) above, as set forth on Schedule 2.2(f).
     (g) General Partner Financial Statements. Attached as Schedule 2.2(g) are
copies of the audited balance sheet, as of August 31, 2006, and the unaudited
income statements and statement of partners’ equity at, or for the 12- month
period, or portion thereof, ended August 31, 2006, of the General Partner and
the unaudited balance sheet and income statement for the six month period ended
February 28, 2007, of the General Partner (collectively, the “GP Financial
Statements”). The GP Financial Statements were prepared in accordance with U.S.
generally accepted accounting principles (“GAAP”) applied on a consistent basis
throughout the periods involved and fairly present in all material respects the
financial condition of the General Partner as of their respective dates and the
results of its operations for the periods covered thereby.
     (h) Tax Matters.
          (i) For purposes of this Agreement, “Tax Returns” shall mean returns,
reports, exhibits, schedules, information statements and other documentation
(including any additional or supporting material) filed or maintained, or
required to be filed or maintained, in connection with the calculation,
determination, assessment or collection of any Tax and shall include any amended
returns required as a result of examination adjustments made by the Internal
Revenue Service or other Tax authority. For purposes of this Agreement, “Tax” or
“Taxes” shall mean any and all federal, state, local, foreign and other taxes,
levies, fees, imposts and duties of whatever kind (including any interest,
penalties or additions to the tax imposed in connection therewith or with
respect thereto), including, without limitation, taxes imposed on, or measured
by, income, franchise, profits or gross receipts, and also ad valorem, value
added, sales, use, service, real or personal property, capital stock, license,
payroll, withholding, employment, social security, workers’ compensation,
unemployment compensation, utility, severance, production, excise, stamp,
occupation, premium, windfall profits, transfer and gains taxes and customs
duties.
          (ii) Except as disclosed on Schedule 2.2(h)(ii), (A) each of the
General Partner Entities has filed (or joined in the filing of) when due all Tax
Returns required by applicable law to be filed with respect to each of such
General Partner Entities; (B) each such Tax Return is true, correct and complete
in all material respects; (C) all Taxes owed by the any of the General Partner
Entities (whether or not shown on any Tax Return) at any time on or prior to the
Closing

-10-



--------------------------------------------------------------------------------



 



Date, if required to have been paid, have been or will be timely paid (except
for Taxes that are being contested in good faith in appropriate proceedings and,
to the extent the amount being contested exceeds $100,000, that are set forth on
Schedule 2.2(h)(ii)); (D) any material liability of any of the General Partner
Entities for Taxes not yet due and payable, or that is being contested in good
faith in appropriate proceedings, has been provided for on the financial
statements of the applicable General Partner Entity or Entities, as the case may
be, in accordance with GAAP; (E) there is no action, suit, proceeding,
investigation, audit or claim now pending against, or with respect to, any of
the General Partner Entities in respect of any material Tax or Tax assessment,
nor has any claim for additional material Tax or Tax assessment been asserted in
writing; (F) no written claim has been made by any Tax authority in a
jurisdiction where any of the General Partner Entities does not currently file a
Tax Return that it is or may be subject to Tax by such jurisdiction; (G) none of
the General Partner Entities has any outstanding request for any extension of
time within which to pay its Taxes or file its Tax Returns; (H) there has been
no waiver or extension of any applicable statute of limitations for the
assessment or collection of any Taxes of any of the Partnership Entities;
(I) none of the General Partner Entities has entered into any agreement or
arrangement with any Tax authority that requires any of the General Partner
Entities or the Partnership Entities to take any action or to refrain from
taking any action; (J) none of the Selling Parties or the General Partner
Entities is a “foreign person” within the meaning of Section 1445 of the United
States Internal Revenue Code of 1986, as amended (the “Code”); (K) none of the
General Partner Entities is a party to any agreement, whether written or
unwritten, providing for the payment of Taxes, payment for Tax losses,
entitlements to refunds or similar Tax matters; (L) each of the General Partner
Entities treated as a partnership for federal income tax purposes has made a
currently effective election under Section 754 of the Code; and (M) each of the
General Partner Entities has withheld and paid all material Taxes required to be
withheld by such General Partner Entity in connection with any amounts paid or
owing to any partner, member, employee, creditor, independent contractor or
other third party and (N) each of the General Partner Entities is and has been
since its formation treated as a partnership or disregarded as an entity for
federal income tax purposes.
     (i) Absence of Undisclosed Liabilities.
          (i) Except as disclosed on Schedule 2.2(i), the General Partner has no
indebtedness or liability, absolute or contingent, which is not shown or
provided for in the GP Financial Statements, other than (i) liabilities incurred
or accrued in the ordinary course of business consistent with past practice,
including liens for current taxes and assessments not in default, since
August 31, 2006, (ii) liabilities of the General Partner that individually or in
the aggregate are not material to the General Partner and that are not required
by GAAP to be included in the GP Financial Statements and (iii) liabilities of
ETE for which the General Partner may be liable in its capacity as General
Partner.
          (ii) Except as disclosed on Schedule 2.2(i), the General Partner has
not made any distributions to its members or redeemed or repurchased any equity
securities of the General Partner or the General Partner Entities, since
August 31, 2006.
     (j) Litigation Except as set forth on Schedule 2.2(j), there are no Legal
Proceedings pending or, to the knowledge of the Selling Parties after reasonable
inquiry, threatened against the General Partner Entities or any officer,
director or member thereof in its capacity as a

-11-



--------------------------------------------------------------------------------



 



member that, individually or in the aggregate, are reasonably likely to (a) have
a Material Adverse Effect or (b) materially impair or delay the ability of any
of the Selling Parties to perform its obligations under this Agreement or the
Transaction Documents or consummate the transactions contemplated hereby or
thereby. Except as set forth in the GP Financial Statements for the fiscal year
ended August 31, 2006, there is no order, judgment, injunction or decree of any
Governmental Authority outstanding against the General Partner Entities that,
individually or in the aggregate, would have any effect referred to in the
foregoing clauses (a) and (b). “Legal Proceeding” shall mean any judicial,
administrative or arbitral actions, suits, proceedings (public or private),
investigations or governmental proceedings before any Governmental Authority.
     (k) Brokers. None of the General Partner Entities has employed the services
of an investment banker, financial advisor, broker or finder in connection with
this Agreement or any of the transactions contemplated hereby.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF BUYER
     As of the date hereof, Buyer hereby represents and warrants to each of the
Selling Parties as follows:
     SECTION 3.1. Limited Partnership Organization. Buyer is a limited
partnership duly organized, validly existing and in good standing under the laws
of the state of Delaware and has all requisite limited partnership power and
authority to own its properties and assets and to conduct its business as now
conducted. Buyer is duly qualified to do business as a foreign entity in every
jurisdiction where the character of the properties owned or leased by it or the
nature of the business conducted by it makes such qualifications necessary.
     SECTION 3.2. Validity of Agreement; Authorization. Buyer has the power and
authority to enter into this Agreement and the Transaction Documents to which
Buyer is a party and to carry out its obligations hereunder and thereunder. The
execution and delivery of this Agreement and such Transaction Documents and the
performance of Buyer’s obligations hereunder and thereunder have been duly
authorized by the Board of Directors of the general partner of Buyer and no
other proceedings on the part of Buyer, its general partner or its owners are
necessary to authorize such execution, delivery and performance. This Agreement
and the Transaction Documents to which Buyer is a party each have been (in the
case of this Agreement) or will be at the Closing (in the case of such
Transaction Documents) duly executed and delivered by Buyer and constitute or
will constitute at the Closing, as applicable, the valid and binding obligation
of Buyer enforceable against Buyer in accordance with its terms (except to the
extent that its enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or other similar law affecting the enforcement of
creditors’ rights generally or by general equitable principles).
     SECTION 3.3. No Conflict or Violation. The execution, delivery and
performance by Buyer of this Agreement and the Transaction Documents to which
Buyer is a party does not and will not: (a) violate or conflict with any
provision of its or its general

-12-



--------------------------------------------------------------------------------



 



partner’s Organizational Documents, (b) violate any applicable provision of law,
or any order, judgment or decree of any Governmental Authority, (c) violate or
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any contract, lease, loan agreement, mortgage, security agreement,
trust indenture or other agreement or instrument to which Buyer is a party or by
which it is bound or to which any of its properties or assets is subject or
(d) result in the creation or imposition of any Encumbrance upon any of its
properties or assets where such violations, breaches, defaults or Encumbrances
in the aggregate would have a material adverse effect on the transactions
contemplated hereby or on the assets, properties, business, operations, net
income or financial condition of Buyer.
          SECTION 3.4. Consents and Approvals. Except as disclosed on
Schedule 3.4, no material consent, approval or authorization of, or filing,
registration or qualification with, any Governmental Authority or any other
Person (on the part of Buyer), is required for Buyer to execute and deliver this
Agreement or the Transaction Documents to which Buyer is a party or to perform
its obligations hereunder or thereunder.
          SECTION 3.5. Buyer Status. Buyer is not an employee benefit plan or
other organization exempt from taxation pursuant to Section 501(a) of the Code,
a non-resident alien, a foreign corporation or other foreign Person, or a
regulated investment company within the meaning of Section 851 of the Code.
          SECTION 3.6. Brokers. Except as disclosed on Schedule 3.6, Buyer has
not employed the services of an investment banker, financial advisor, broker or
finder in connection with this Agreement or any of the transactions contemplated
hereby.
          SECTION 3.7. Independent Investigation. Buyer has conducted its own
independent investigation, review and analysis of the business, operations,
assets, liabilities, results of operations, financial condition and prospects of
each of the Partnership Entities, both individually and on a consolidated basis,
which investigation, review and analysis was done by Buyer and its Affiliates
and, to the extent Buyer deemed necessary or appropriate, by Buyer’s
representatives. Buyer acknowledges that it and its representatives have been
provided adequate access to the personnel, properties, premises and records of
each of the Partnership Entities for such purpose.
          SECTION 3.8. Investment Intent; Investment Experience; Restricted
Securities. In acquiring the Securities, Buyer is not offering or selling, and
will not offer or sell the Securities, for the Selling Parties in connection
with any distribution of any of such Securities, and Buyer does not have a
participation and will not participate in any such undertaking or in any
underwriting of such an undertaking except in compliance with applicable federal
and state securities laws. Buyer acknowledges that it is able to fend for
itself, can bear the economic risk of its investment in the Securities, and has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of an investment in all of such
Securities. Buyer is an “accredited investor” as such term is defined in
Regulation D under the Securities Act of 1933 (the “Securities Act”). Buyer
understands that none of the Securities will have been registered pursuant to
the Securities Act or any applicable state securities laws, that all of such
Securities will be characterized as “restricted securities” under federal
securities laws and that under such laws and applicable

-13-



--------------------------------------------------------------------------------



 



regulations none of such Securities can be sold or otherwise disposed of without
registration under the Securities Act or an exemption therefrom.
          SECTION 3.9. Litigation. No Action by or against the Buyer is pending
or, to the best knowledge of the Buyer, threatened, which could affect the
legality, validity or enforceability of this Agreement or the consummation of
the transactions contemplated hereby or thereby.
          SECTION 3.10. Title to Redeemed Interests. The Redeemed Interests
being sold to the General Partner by Buyer are owned solely by the Buyer of
record and beneficially. Upon delivery of the Offered Common Units to the Buyer,
the General Partner will acquire such Redeemed Interests free and clear of any
Encumbrances other than as set forth in the Amended and Restated LLC Agreement.
ARTICLE IV.
COVENANTS
          SECTION 4.1. Further Assurances. Upon the request of Buyer at any time
on or after the Closing Date, each of the Selling Parties will promptly execute
and deliver, or cause the General Partner to execute and deliver, such further
instruments of assignment, transfer, conveyance, endorsement, direction or
authorization and other documents as Buyer or its counsel may reasonably request
in order to perfect title of Buyer and its successors and assigns to the
Securities.
          SECTION 4.2. Commercially Reasonable Efforts. Upon the terms and
subject to the conditions of this Agreement, each of the Selling Parties and
Buyer hereto will use all commercially reasonable efforts to take, or cause to
be taken, all action, and to do, or cause to be done, all things necessary,
proper or advisable consistent with applicable law to consummate and make
effective in the most expeditious manner practicable the transactions
contemplated hereby.
          SECTION 4.3. Notice of Breach. Each party shall promptly give to the
other parties written notice with particularity upon having knowledge of any
matter that would constitute a breach by such party of any representation,
warranty, agreement or covenant of such party contained in this Agreement,
including, without limitation, the Selling Parties’ representations in
Article II.
          SECTION 4.4. Tax Covenants.
     (a) All excise, sales, use, transfer (including real property transfer or
gains), stamp, documentary, filing, recordation and other similar taxes,
together with any interest, additions or penalties with respect thereto and any
interest in respect of such additions or penalties, resulting directly from the
transactions contemplated by this Agreement (the “Transfer Taxes”), shall be
borne by the Selling Parties. Notwithstanding anything to the contrary in this
Section 4.4, any Tax Returns that must be filed in connection with Transfer
Taxes shall be prepared and filed when due by the party primarily or customarily
responsible under the applicable local law for

-14-



--------------------------------------------------------------------------------



 



filing such Tax Returns, and such party will use commercially reasonable efforts
to provide such Tax Returns to the other party at least ten days prior to the
due date for such Tax Returns.
     (b) The Selling Parties shall cause each of the Partnership Entities to
adopt the remedial allocation method under Treas. Reg. Section 1.704-3(d).
          SECTION 4.5. No Control of the General Partner. Buyer hereby agrees
with the General Partner, NGP and Davis that Buyer shall not exercise any
control whatsoever, take any action as a Member, or request that any actions be
taken by the Members or the Board of Directors other than the transactions
contemplated by this Agreement, with respect to the General Partner prior to the
redemption of the Redeemed Interests in accordance with Section 1.1(a).
ARTICLE V.
CONDITIONS TO OBLIGATIONS OF BUYER
     The obligations of Buyer to consummate the transactions contemplated by
this Agreement are subject to the fulfillment, at or before the Closing Date, of
the following conditions, any one or more of which may be waived by Buyer in its
sole discretion:
          SECTION 5.1. Receipt of Documents. The Selling Parties and the General
Partner shall have delivered, or be standing ready to deliver, to Buyer the
items specified in Sections 1.2(a)(i)-(vii), and Section 1.2(d), respectively,
in each case duly executed and dated the Closing Date.
          SECTION 5.2. Representations and Warranties of the Selling Parties.
All representations and warranties made by the Selling Parties and the General
Partner in this Agreement that are not qualified by materiality or Material
Adverse Effect shall be true and correct in all material respects on and as of
the Closing Date as if again made by the Selling Parties and the General Partner
on and as of such date, and all representations and warranties that are
qualified by materiality or Material Adverse Effect shall be true and correct on
the Closing Date as if made by the Selling Parties and the General Partner on
and as of such date; and Buyer shall have received a certificate dated the
Closing Date and signed by a senior executive officer of each of the Selling
Parties and the General Partner to that effect.
          SECTION 5.3. Performance of Selling Parties’ Obligations. The Selling
Parties shall have performed in all material respects all obligations required
under this Agreement to be performed by them on or before the Closing Date, and
Buyer shall have received a certificate dated the Closing Date and signed by a
senior executive officer of each of the Selling Parties to that effect.
          SECTION 5.4. No Violation of Orders. No preliminary or permanent
injunction or other order issued by any Governmental Authority that declares
this Agreement or any of the Transaction Documents invalid or unenforceable in
any respect or that prevents the consummation of the transactions contemplated
hereby or thereby shall be in effect; and no action or proceeding before any
Governmental Authority shall have been instituted by a Governmental Authority or
threatened by any Government Authority that seeks to prevent or

-15-



--------------------------------------------------------------------------------



 



delay the consummation of the transactions contemplated by this Agreement or any
of the Transaction Documents or that challenges the validity or enforceability
of this Agreement or any of the Transaction Documents.
          SECTION 5.5. Unitholder Rights and Restrictions Agreement. ETE shall
have entered into the Unitholder Rights and Restrictions Agreement with the
Buyer substantially in the form attached hereto as Exhibit 5.5.
          SECTION 5.6. Amended and Restated GP LLC Agreement. Warren, NGP VI,
Davis and the Buyer shall have executed the Amended and Restated GP LLC
Agreement.
          SECTION 5.7. 10b-5 Certificate of ETE. Buyer shall have received a
10b-5 Certificate from ETE in the form attached hereto as Exhibit 5.7.
ARTICLE VI.
CONDITIONS TO OBLIGATIONS OF SELLING PARTIES
     The obligations of the Selling Parties to consummate the transactions
contemplated by this Agreement are subject to the fulfillment, at or before the
Closing Date, of the following conditions, any one or more of which may be
waived by the Selling Parties in their sole discretion:
          SECTION 6.1. Receipt of Documents. Buyer shall have delivered, or be
standing ready to deliver, to the Selling Parties and the General Partner the
items specified in Section 1.2(b), in each case duly executed and dated the
Closing Date.
          SECTION 6.2. Representations and Warranties of Buyer. All
representations and warranties made by Buyer in this Agreement that are not
qualified by materiality or material adverse effect shall be true and correct in
all material respects on and as of the Closing Date as if again made by Buyer on
and as of such date, and all representations and warranties that are qualified
by materiality or material adverse effect shall be true and correct on the
Closing Date as if made by the Buyer on and as of such date; and the Selling
Parties shall have received a certificate dated the Closing Date and signed by a
senior executive officer of Buyer to that effect.
          SECTION 6.3. Performance of Buyer’s Obligations. Buyer shall have
performed in all material respects all obligations required under this Agreement
to be performed by it on or before the Closing Date, and the Selling Parties
shall have received a certificate dated the Closing Date and signed by a senior
executive officer of Buyer to that effect.
          SECTION 6.4. No Violation of Orders. No preliminary or permanent
injunction or other order issued by any Governmental Authority that declares
this Agreement or any of the Transaction Documents invalid or unenforceable in
any respect or that prevents the consummation of the transactions contemplated
hereby or thereby shall be in effect; and no action or proceeding before any
Governmental Authority shall have been instituted by a Governmental Authority or
threatened by any Governmental Authority that seeks to prevent or

-16-



--------------------------------------------------------------------------------



 




delay the consummation of the transactions contemplated by this Agreement or any
of the Transaction Documents or that challenges the validity or enforceability
of this Agreement or any of the Transaction Documents.
          SECTION 6.5. Unitholder Rights and Restrictions Agreement. Buyer shall
have entered into the Unitholder Rights and Restrictions Agreement with ETE
substantially in the form attached hereto as Exhibit 5.5.
          SECTION 6.6. Amended and Restated GP LLC Agreement. Warren, NGP VI,
Davis and the Buyer shall have executed the Amended and Restated GP LLC
Agreement.
ARTICLE VII.
TERMINATION AND ABANDONMENT
          SECTION 7.1. Methods of Termination; Upset Date. This Agreement may,
or in the case of Section 7.1(e) will, be terminated and the transactions
contemplated hereby may be abandoned at any time before the Closing:
     (a) by the mutual written consent of the Selling Parties and Buyer;
     (b) by the Selling Parties, if Buyer fails to comply with any of its
covenants or agreements contained herein, or breaches their representations and
warranties contained herein, which failure to comply or breach is not cured on
the Closing Date;
     (c) by Buyer, if the Selling Parties fail to comply with any of their
covenants or agreements contained herein, or breaches its representations and
warranties contained herein, which failure to comply or breach is not cured on
the Closing Date; or
     (d) by the Selling Parties or Buyer, if a Governmental Authority shall have
issued an order, decree or ruling or taken any other action (which order, decree
or ruling the parties hereto shall use their commercially reasonable efforts to
lift), which permanently restrains, enjoins or otherwise prohibits the
transactions contemplated by this Agreement and which order, decree, ruling or
other action is not subject to appeal; or
     (e) without any action required by the Selling Parties or Buyer, if the
Closing has not occurred by 11:59 p.m. New York time on the date after the date
of this Agreement.
     SECTION 7.2. Effect of Termination. In the event of termination of this
Agreement pursuant to Section 7.1(a), (d) or (e) hereof, this Agreement shall
forthwith become void and there shall be no liability on the part of Buyer, the
Selling Parties or the General Partner (or their respective officers or
directors), except based upon obligations set forth in Sections 9.3 and 9.4
hereof, and except that Buyer shall thereupon promptly return or destroy (and
cause its agents and representatives to return or destroy) to the Selling
Parties all documents (and copies thereof) furnished to Buyer and the parties
shall continue to adhere to the Confidentiality Agreement. Notwithstanding the
foregoing or any other provision of this Agreement, termination of this
Agreement pursuant to Section 7.1(b) or Section 7.1(c) shall not in any way
limit or restrict the rights and remedies of any party hereto against any other

-17-



--------------------------------------------------------------------------------



 



party hereto that has violated or breached any of the representations,
warranties, agreements or other provisions of this Agreement prior to
termination hereof.
ARTICLE VIII.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION
          SECTION 8.1. Survival. The representations and warranties of Buyer,
the Selling Parties and the General Partner contained herein or in any
certificates or other documents delivered pursuant to this Agreement on the
Closing Date terminate on the Closing Date; provided, however, that (i) the
representations and warranties set forth in Section 2.1(b) and Section 2.2(b)
(Validity of Agreement; Authorization), Section 2.1(e) (Title), Section 2.1(g)
(Brokers) and Section 2.2(d) (Capitalization of the General Partner) shall
survive indefinitely; and (ii) the other representations and warranties made by
the General Partner in Section 2.2 shall survive for a period of six months
after the Closing Date. The covenants and agreements set forth in Article I,
Section 4.1, this Article VIII and Article IX shall survive the Closing for a
period of one year.
          SECTION 8.2. Indemnification Coverage.
     (a) From and after the Closing, each Selling Party (the “Indemnifying
Parties”) shall severally but not jointly indemnify and defend, save and hold
Buyer harmless if Buyer shall actually incur any damage, judgment, fine,
penalty, demand, settlement, liability, loss, cost, Tax, expense (including
reasonable attorneys’, consultants’ and experts’ fees), claim or cause of action
(each, a “Loss,” and collectively, “Losses”) arising out of, relating to or
resulting from (i) any breach or inaccuracy in any representation by the General
Partner or the breach of any warranty by the General Partner contained in
Section 2.2 of this Agreement; (ii) any breach or inaccuracy in any
representation by such Selling Party contained in Section 2.1 of this Agreement;
or (iii) any breach of the covenants and agreements by such Selling Party under
this Agreement; provided, that in determining whether any representation or
warranty has been breached or is inaccurate, such representation or warranty
shall be construed as if Material Adverse Effect or materiality is not a
qualification thereto.
     (b) The foregoing indemnification obligations shall be subject to the
following limitations:
               (i) each Indemnifying Party’s aggregate liability (A) under
Section 8.2(a)(i), except with respect to a breach of Section 2.2(d)(iii), shall
not exceed such Indemnifying Party’s allocated portion of $12,338,597 set forth
on Schedule 1.3 to such Indemnifying Party’s sale of a GP Interest and (B) under
Section 8.2(a)(i) (with respect to a breach of Section 2.2(d)(iii) only),
Section 8.2(a)(ii) or 8.2(a)(iii) shall not exceed the total Purchase Price
allocated on Schedule 1.3 to be paid to such Indemnifying Party;
               (ii) any claims made pursuant to (A) Section 8.2(a)(i), except
with respect to a breach of Section 2.2(d), must be made by Buyer within six
months from the date of this Agreement and (B) pursuant to Section 8.2(a)(i)
(with respect to a breach of Section 2.2(d) only), Section 8.2(a)(ii) or
8.2(a)(iii) must be made by Buyer within the survival period specified in

-18-



--------------------------------------------------------------------------------



 



Section 8.1 for the representation or other provision which the Buyer is
alleging has been breached;
               (iii) the amount of any Losses suffered by Buyer shall be reduced
by any third-party insurance or other indemnification payments which such party
receives in respect of or as a result of such Losses, less the reasonable costs
incurred to recover those insurance or indemnification payments to the extent
such costs are not otherwise recovered. If any Losses for which indemnification
is provided hereunder is subsequently reduced by any third-party insurance or
other indemnification payments received by the Buyer less the reasonable costs
incurred to obtain payment, the amount of the reduction shall be remitted pro
rata to the Selling Parties who have made payment hereunder;
               (iv) no claim may be asserted nor may any action be commenced
against any party for breach or inaccuracy of any representation or breach of a
warranty, unless written notice of such claim or action is received by the other
party describing in reasonable detail the facts and circumstances with respect
to the subject matter of such claim or action on or prior to the date on which
the representation or warranty on which such claim or action is based ceases to
survive as set forth in Section 8.1;
               (v) Buyer shall not be entitled under this Agreement to multiple
recovery for the same Losses.
          SECTION 8.3. Procedures.
     (a) Buyer shall notify the Indemnifying Party (with reasonable detail)
promptly (but in each case within 10 business days) after it becomes aware of
facts supporting a claim or action for indemnification under this Article VIII,
and shall provide to the Indemnifying Party as soon as practicable thereafter
all reasonable available information and documentation necessary to support and
verify any Losses associated with such claim or action. Subject to Section
8.2(c)(iv), the failure to so notify or provide information to the Indemnifying
Party shall not relieve the Indemnifying Party of any liability that it may have
to Buyer, except to the extent that the Indemnifying Party demonstrates that it
has been materially prejudiced by Buyer’s failure to give such notice, in which
case the Indemnifying Party shall be relieved from its obligations hereunder to
the extent of such material prejudice. The Indemnifying Party shall participate
in and defend, contest or otherwise protect Buyer against any such claim or
action by counsel of the Indemnifying Party’s choice at its sole cost and
expense; provided, however, that the Indemnifying Party shall not make any
settlement or compromise without the prior written consent of Buyer (which
consent shall not be unreasonably withheld or delayed) unless the sole relief
provided is monetary damages that are paid in full by the Indemnifying Party,
there is no admission or statement of fault or culpability on the part of Buyer
and there is an unconditional release of Buyer from all liability on any claims
that are the subject of such claim or action. Buyer shall have the right, but
not the obligation, to participate at its own expense in the defense thereof by
counsel of Buyer’s choice and shall in any event use its commercially reasonable
efforts to cooperate with and assist the Indemnifying Party; provided, however,
that the Indemnifying Party shall pay the fees and expenses of separate counsel
for Buyer if (i) the Indemnifying Party has agreed to pay such fees and expenses
or (ii) counsel for the Indemnifying Party reasonably determines that
representation of both the Indemnifying Party and Buyer by the

-19-



--------------------------------------------------------------------------------



 



same counsel would create a conflict of interest. If the Indemnifying Party
fails timely to defend, contest or otherwise protect against such suit, action,
investigation, claim or proceeding, Buyer shall have the right to do so,
including, without limitation, the right to make any compromise or settlement
thereof, and Buyer shall be entitled to recover the entire cost thereof from the
Indemnifying Party, including, without limitation, reasonable attorneys’ fees,
disbursements and amounts paid as the result of such suit, action,
investigation, claim or proceeding.
          SECTION 8.4. Tax Treatment of Indemnity Payments. Each party, to the
extent permitted by applicable law, agrees to treat any payments made pursuant
to this Article VIII as adjustments to the Purchase Price for all federal and
state income and franchise Tax purposes. To the extent that any such payment is
not permitted to be treated as an adjustment to the Purchase Price, the amount
of such payment shall be increased so that after reduction for the amount of any
actual additional Tax cost incurred as a result of the receipt of such payment,
the amount remaining will be equal to the amount of the payment that is owed
under this Article VIII.
          SECTION 8.5. Remedies.
     (a) The Buyer acknowledges and agrees that following the Closing, the
indemnification provisions of Article VIII shall be the sole and exclusive
remedies of the Buyer for any breach by any Selling Party or the General Partner
of the representations and warranties in this Agreement, or any certificate
delivered in connection herewith, and for any failure by the Selling Parties or
the General Partner to perform and comply with any covenants and agreements in
this Agreement, except that if any of the provisions of this Agreement are not
performed in accordance with their terms or are otherwise breached, the parties
shall be entitled to specific performance of the terms thereof in addition to
any other remedy at law or equity. Each party hereto shall take all commercially
reasonable steps to mitigate its Losses upon and after becoming aware of any
event which could reasonably be expected to give rise to any Losses.
     (b) No Selling Party nor the General Partner shall have any liability under
any provision of this Agreement for any punitive or exemplary damages relating
to the breach or alleged breach of this Agreement or any representations or
warranties contained herein or in any certificate delivered in connection
herewith.
     (c) The provisions of this Section 8.5 do not apply to nor restrict the
remedies of the Buyer with respect to any representations or warranties of ETE
contained in the certificate to be delivered to the Buyer by ETE pursuant to
Section 5.7.
     (d) The Buyer and the Selling Parties agree that (i) the General Partner
shall have no liability under this Agreement to the Buyer or any Selling Party,
for the breach of any representations or warranty contained in Section 2.2,
covenant or otherwise, except with respect to the covenants set forth in
Section 1.01(a)(ii), Section 1.01(a)(iii) and Section 1.2(d)(i), and (ii) the
Selling Parties shall be solely responsible to indemnify the Buyer for any
breach of any representation or warranty of the General Partner under this
Agreement, in accordance with this Article VIII.

-20-



--------------------------------------------------------------------------------



 



ARTICLE IX.
MISCELLANEOUS PROVISIONS
     SECTION 9.1. Publicity. On or prior to the Closing Date, no party shall,
nor shall it permit its Affiliates to, issue or cause the publication of any
press release or other announcement with respect to this Agreement or the
transactions contemplated hereby without the consent of the other party hereto;
provided, any party may issue a press release and file any required reports with
the SEC after consultation with counsel for the Selling Parties. Notwithstanding
the foregoing, in the event any such press release or announcement is required
by law or stock exchange rule to be made by the party proposing to issue the
same, such party shall use its commercially reasonable efforts to consult in
good faith with the other party prior to the issuance of any such press release
or announcement.
     SECTION 9.2. Successors and Assigns; Third-Party Beneficiaries. This
Agreement shall inure to the benefit of, and be binding upon, the parties hereto
and their respective successors and permitted assigns. Except as set forth in
Article VIII, nothing in this Agreement shall confer upon any Person not a party
to this Agreement, or the legal representatives of such Person, any rights or
remedies of any nature or kind whatsoever under or by reason of this Agreement.
No party shall sell, assign or otherwise transfer all or any of its rights,
benefits or obligations hereunder without the prior written consent of the other
party, such consent not to be unreasonably withheld or delayed, provided,
however, that, for the purposes of any financing or refinancing arrangement
entered into by the Buyer in connection with the purchase of the Securities the
Buyer may, without the Selling Parties’ prior written consent, assign to or
create a security interest in favor of any party providing any such financing or
refinancing to the Buyer, all of its rights, benefits, obligations and interests
hereunder, and the Selling Parties hereby consent to the exercise by any such
party of any rights, benefits, obligations or interests assigned to or created
in favor of such party pursuant to the foregoing and any remedies arising in
connection therewith.
     SECTION 9.3. Fees and Expenses. Except as otherwise expressly provided in
this Agreement, all legal, accounting and other fees, costs and expenses of a
party hereto incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such fees, costs or
expenses.
     SECTION 9.4. Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given
or made if delivered personally or sent by overnight courier or sent by
facsimile (with evidence of confirmation of receipt) to the parties at the
following addresses:

  (a)   If to Buyer, to:

Enterprise GP Holdings L.P.
1100 Louisiana Street, 18th Floor
Houston, Texas 77002
Facsimile: (713) 803-2096
Attention: Michael A. Creel

-21-



--------------------------------------------------------------------------------



 



with a copy to:
Enterprise GP Holdings L.P.
1100 Louisiana Street, 18th Floor
Houston, Texas 77002
Facsimile: (713) 381-2905
Attention: Richard H. Bachmann, Esq.
and with a copy to:
Andrews Kurth LLP
600 Travis, Suite 4200
Houston, Texas 77002
Facsimile: (713) 220-4285
Attention: David C. Buck, Esq.

  (b)   If to the Selling Parties, to:

Natural Gas Partners VI, L.P.
125 East John Carpenter Freeway, Suite 600
Irving, TX 75062
Facsimile: (972) 432-1441
Attention: Richard L. Covington
with a copy to:
McKee Nelson LLP
One Battery Park Plaza, 34th Floor
New York, NY 10004
Facsimile: (917) 777-4299
Ray C. Davis
Avatar Investments LLC
Avatar Holdings, LP
2838 Woodside Street
Dallas, Texas 75204
Facsimile: (214) 981-0703
with a copy to:
McKee Nelson LLP
One Battery Park Plaza, 34th Floor
New York, NY 10004
Facsimile: (917) 777-4299

-22-



--------------------------------------------------------------------------------



 



Lon Kile
c/o Natural Gas Partners VI, L.P.
125 East John Carpenter Freeway, Suite 600
Irving, TX 75062
Facsimile: (972) 432-1441
Attention: Lon Kile
with a copy to:
McKee Nelson LLP
One Battery Park Plaza, 34th Floor
New York, NY 10004
Facsimile: (917) 777-4299
MHT Properties, Ltd.
125 East John Carpenter Freeway, Suite 600
Irving, TX 75062
Facsimile: (972) 432-1441
with a copy to:
McKee Nelson LLP
One Battery Park Plaza, 34th Floor
New York, NY 10004
Facsimile: (917) 777-4299
P. Brian Smith Holdings LP
125 East John Carpenter Freeway, Suite 600
Irving, TX 75062
Facsimile: (972) 432-1441
Attention: P. Brian Smith
with a copy to:
McKee Nelson LLP
One Battery Park Plaza, 34th Floor
New York, NY 10004
Facsimile: (917) 777-4299
or to such other Persons or at such other addresses as shall be furnished by any
party by like notice to the other, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 9.4 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
party hereto as provided in this Section 9.4.

-23-



--------------------------------------------------------------------------------



 



          SECTION 9.5. Entire Agreement. This Agreement, together with the
Disclosure Schedules and the Exhibits hereto, the Confidentiality Agreement and
the Transaction Documents represent the entire agreement and understanding of
the parties with reference to the transactions set forth herein and therein and
no representations or warranties have been made in connection herewith and
therewith by Buyer, any Selling Party, the General Partner or any of their
respective officers, directors, employees or representatives other than those
expressly set forth herein or therein. This Agreement, together with the
Disclosure Schedules and the Exhibits hereto, the Confidentiality Agreement and
the Transaction Documents supersede all prior negotiations, discussions,
correspondence, communications, understandings and agreements between the
parties relating to the subject matter hereof or thereof and all prior drafts of
such documents, all of which are merged into such documents. No prior drafts of
such documents and no words or phrases from any such prior drafts shall be
admissible into evidence in any action or suit involving such documents.
          SECTION 9.6. Waivers and Amendments. The Selling Parties or Buyer may,
by written notice to the other party: (a) extend the time for the performance of
any of the obligations or other actions of the other party; (b) waive any
inaccuracies in the representations or warranties of the other party contained
in this Agreement or in any document delivered pursuant to this Agreement by the
other party; (c) waive compliance with any of the covenants of the other party
contained in this Agreement; (d) waive performance of any of the obligations of
the other party created under this Agreement; or (e) waive fulfillment of any of
the conditions to its own obligations under this Agreement or in any documents
delivered pursuant to this Agreement by the other party. The waiver by any party
hereto of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any subsequent breach, whether or not similar, unless
such waiver specifically states that it is to be construed as a continuing
waiver. This Agreement may be amended, modified or supplemented only by a
written instrument executed by the parties hereto.
          SECTION 9.7. Severability. This Agreement shall be deemed severable,
and the invalidity or unenforceability of any term or provision hereof shall not
affect the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.
          SECTION 9.8. Titles and Headings. The Article and Section headings and
any table of contents contained in this Agreement are solely for convenience of
reference and shall not affect the meaning or interpretation of this Agreement
or of any term or provision hereof.
          SECTION 9.9. Signatures and Counterparts. Facsimile transmission of
any signed original document and/or retransmission of any signed facsimile
transmission shall be the same as delivery of an original. At the request of
Buyer or the Selling Parties, the parties will confirm facsimile transmission by
signing a duplicate original document. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.

-24-



--------------------------------------------------------------------------------



 



          SECTION 9.10. Enforcement of the Agreement; Damages. The parties
hereto agree that irreparable damage would occur if any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions hereto, this being in
addition to any other remedy to which they are entitled at law or in equity.
          SECTION 9.11. Governing Law. This Agreement shall be governed by and
construed in accordance with the internal and substantive laws of Texas and
without regard to any conflicts of laws concepts that would apply the
substantive law of some other jurisdiction.
          SECTION 9.12. Disclosure. Certain information set forth in the
Disclosure Schedules is included solely for informational purposes, is not an
admission of liability with respect to the matters covered by the information,
and may not be required to be disclosed pursuant to this Agreement. Disclosure
of any item in any section of the Disclosure Schedules only qualifies (i) the
correspondingly numbered representation and warranty or covenant in this
Agreement to the extent specified therein and (ii) such other representations
and warranties or covenants in this Agreement that are qualified by another
Disclosure Schedule (or section of a Disclosure Schedule), but only to the
extent (a) there is an explicit cross-reference in such other Disclosure
Schedule (or section of a Disclosure Schedule, as applicable) or (b) such item
is disclosed in such a way as to make its relevance to the information called
for by such other Disclosure Schedule (or section of a Disclosure Schedule, as
applicable) readily apparent on its face. The specification of any dollar amount
in the representations and warranties contained in this Agreement or the
inclusion of any specific item in the Disclosure Schedules is not intended to
imply that such amounts (or higher or lower amounts) are or are not material,
and no party shall use the fact of the setting of such amounts or the fact of
the inclusion of any such item in the Disclosure Schedules in any dispute or
controversy between the parties as to whether any obligation, item, or matter
not described herein or included in a Disclosure Schedule is or is not material
for purposes of this Agreement.
          SECTION 9.13. Consent to Jurisdiction. The parties hereby irrevocably
submit to the jurisdiction of the courts of the State of Texas and the federal
courts of the United States of America located in Houston, Texas over any
dispute arising out of or relating to this Agreement or any of the transactions
contemplated hereby, and each party irrevocably agrees that all claims in
respect of such dispute or proceeding shall be heard and determined in such
courts. The parties hereby irrevocably waive, to the fullest extent permitted by
applicable law, any objection which they may now or hereafter have to the venue
of any dispute arising out of or relating to this Agreement or any of the
transactions contemplated hereby brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each party agrees that a
judgment in any dispute heard in the venue specified by this section may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable law.
          SECTION 9.14. Certain Definitions. For purposes of this Agreement, the
term:
     (a) “Action” means any claim, action, suit, arbitration, inquiry,
proceeding or investigation by or before any Governmental Authority.

-25-



--------------------------------------------------------------------------------



 



     (b) “Antitrust Investigation” shall mean any investigation, inquiry,
review, proceeding, action, or threatened action taken by a Governmental
Authority in enforcing the Antitrust Laws.
     (c) “Antitrust Laws” shall include the Sherman Act, as amended, the Clayton
Act, as amended, the HSR Act, the Federal Trade Commission Act, as amended, and
all other federal, state, and foreign statutes, rules, regulations, orders,
decrees, administrative and judicial doctrines and other laws that are designed
or intended to prohibit, restrict or regulate actions having the purpose or
effect of monopolization or restraint of trade or lessening of competition.
     (d) “Affiliate” of a Person means a Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, the first- mentioned Person.
     (e) “Confidentiality Agreement” means, the Confidentiality Agreement among
Buyer, Davis, NGP VI and ETE, dated April 20, 2007.
     (f) “Governmental Authority” means any federal, national, supranational,
state, provincial, local or other government, governmental, regulatory or
administrative authority, agency or commission or any court, tribunal, or
judicial or arbitral body. including, but not limited to, all U.S., state and
foreign governmental agencies responsible for enforcing the Antitrust Laws.
     (g) “Material Adverse Effect” shall mean an adverse effect on the business,
results of operations, or financial condition, of the General Partner and its
Subsidiaries, taken as a whole, that would have a material adverse effect on the
value of the Securities, it being understood that none of the following shall be
deemed to constitute a Material Adverse Effect: (i) any effect resulting from
entering into this Agreement or the announcement of the transactions
contemplated by this Agreement, (ii) any effect resulting from changes in
general economic conditions in the industry in which any of the Partnership
Entities operates, and (iii) any effect resulting from changes in the United
States or global economy as a whole, unless in the case of clause (ii) or
(iii) above such change has a disproportionately adverse effect on the
Partnership Entities, taken as a whole.
     (h) “Non-ETE Subsidiary” means any Subsidiary of the Company other than ETE
and any Subsidiary of ETE.
     (i) “Organizational Documents” shall mean certificates of incorporation,
by-laws, certificates of formation, limited liability company operating
agreements, partnership or limited partnership agreements or other formation or
governing documents of a particular entity.
     (j) “Partnership Agreement” means the Third Amended and Restated Agreement
of Limited Partnership of Energy Transfer Equity, L.P., dated as of February 8,
2006, as amended by Amendment No. 1 dated effective as of November 1, 2006.
     (k) “Person” shall mean an individual, corporation, association, trust,
limited liability company, limited partnership, limited liability partnership,
partnership, incorporated organization, other entity or group (as defined in
Section 13(d)(3) of the Exchange Act).

-26-



--------------------------------------------------------------------------------



 



     (l) “Transaction Documents” shall mean the agreements, contracts,
documents, instruments and certificates provided for in this Agreement to be
entered into by one or more of the parties hereto or any of their Affiliates in
connection with the transactions contemplated by this Agreement, including
without limitation the Bills of Sale.
     (m) “Unitholders Rights and Restrictions Agreements” means the agreement
dated as of the date hereof among ETE, Buyer, Davis and NGP substantially in the
form attached hereto as Exhibit 5.5.

-27-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

              SELLING PARTIES:   Ray C. Davis    
 
           
 
  By:   /s/ Ray C. Davis
 
   
 
  Name:   Ray C. Davis    
 
                Avatar Holdings, LLC    
 
           
 
  By:   /s/ Ray C. Davis
 
   
 
  Name:   Ray C. Davis
 
   
 
  Title:   President
 
   
 
                Avatar Investments, LP    
 
           
 
  By:   Avatar Holdings, LLC, its general partner    
 
           
 
  By:   /s/ Ray C. Davis
 
   
 
  Name:   Ray C. Davis
 
   
 
  Title:   President
 
   
 
                Natural Gas Partners VI, L.P.    
 
           
 
  By:   G.F.W. Energy VI, L.P., general partner    
 
  By:   GFW VI, L.L.C., general partner    
 
           
 
  By:   /s/ Kenneth A. Hersh
 
   
 
  Name:   Kenneth A. Hersh    
 
  Title:   Authorized Member    
 
                Lon Kile    
 
           
 
  By:   /s/ Lon Kile
 
   
 
  Name:   Lon Kile    
 
                MHT Properties, Ltd.    
 
                MHT Properties, Ltd.         By: MHT Group, LLC, its general
partner    
 
           
 
  By:   /s/ Eric R. Pitcher
 
   
 
  Name:   Eric R. Pitcher    
 
  Title:   President    

-28-



--------------------------------------------------------------------------------



 



                  P. Smith Holdings LP    
 
           
 
  By:   P. Brian Smith Capital Corp., its general partner    
 
           
 
  By:   /s/ Kenneth A. Hersh
 
   
 
  Name:   Kenneth A. Hersh    
 
  Title:   Attorney-in-Fact    
 
            BUYER:   Enterprise GP Holding L.P.    
 
           
 
  By:   EPE HOLDINGS, LLC, its general partner    
 
           
 
  By:   /s/ Michael A. Creel
 
   
 
  Name:   Michael A. Creel, CEO    
 
            GENERAL PARTNER:   LE GP, LLC    
 
           
 
  By:   /s/ John W. McReynolds
 
   
 
  Name:   John W. McReynolds    
 
  Title:   President    

-29-